ON MOTION FOR REHEARING
The Appellees, in their motion for rehearing, argue under their first point of error that we erred in sustaining the Appellant’s Point of Error No. One because the burden of proof was on the proponents to establish testamentary capacity of the testator and the negative answer by the jury was only a failure to find affirmatively for the proponents, and that it does not take any evidence to support a negative answer on that issue. While we recognize the contention presented by the Appellees, we concluded in our original disposition of this case that the Appellant’s first point of error was not properly written to present the contention made in the argument under that point. The concluding sentence in the argument under Point of Error No. One *478asserted that “JAMES W. CROUCHER had testamentary capacity on July 7, 1981.” The conclusion to the brief asserts the judgment of the trial court should be reversed and judgment rendered for the Appellant. Under the holding in O’Neil v. Mack Trucks, Inc., 542 S.W.2d 112 (Tex.1976), we not only can, but are compelled to, consider a contention that a party has established an issue as a matter of law under a point of error asserting that there was no evidence to support the jury finding. We did that in this case. In passing on such an issue, the court is required to review all the evidence in the record to determine whether an affirmative response to the issue attacked was established as a matter of law. Visage v. Marshall, 632 S.W.2d 667 (Tex.App.—Tyler 1982, writ ref’d n.r.e.). The Appellees’ first point of error in the motion for rehearing is overruled. We have considered the other points and they also are overruled.